     Case 2:20-cv-00453-GMN-DJA Document 1 Filed 03/04/20 Page 1 of 13



 1    REMPFER MOTT LUNDY, PLLC
      JOSEPH N. MOTT
 2    Nevada Bar No. 12455
      SCOTT E. LUNDY
 3
      Nevada Bar No. 14235
 4    10091 Park Run Dr., Ste. #200
      Las Vegas, NV 89145-8868
 5    T: (702) 825-5303
 6    F: (702) 825-4413
      Joey@rmllegal.com
 7    Scott@rmllegal.com
      Attorneys for Plaintiff
 8
      LISA DANIELS
 9                                    UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA
11

12                                                     Case No.:
      LISA DANIELS, individually and on behalf of
13    all others similarly situated,

14                      Plaintiff,                     COMPLAINT

15    vs.                                              [Jury Demand Requested]

16    ARIA RESORT & CASINO, LLC; DOES I
      through  V,    inclusive;   and      ROE
17    CORPORATIONS I through V, inclusive,
18
                        Defendants.
19

20          1.     Violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et. seq.

21          Plaintiff LISA DANIELS, individually and on behalf of all others similarly situated, through

22   her counsel of record, Joseph N. Mott and Scott E. Lundy of REMPFER MOTT LUNDY, PLLC, hereby

23   Complains against Defendant ARIA RESORT & CASINO, LLC, as follows:

24                     THE PARTIES, JURISDICTION, VENUE, AND INTRODUCTION

25          1.     Plaintiff LISA DANIELS (hereinafter referred to as “Plaintiff” or “Daniels”) was at

26   all relevant times a resident of and employed in Clark County, Nevada.

27          2.     Daniels is currently a resident of Florida.

28                                             Page 1 of 13
                                                                              Rempfer Mott Lundy, PLLC
                                                                              10091 Park Run Dr., Ste. #200
                                                                              Las Vegas, NV 89145-8868
                                                                              (702) 825-5303; fax (702) 8254413
                                                                              Info@rmllegal.com
     Case 2:20-cv-00453-GMN-DJA Document 1 Filed 03/04/20 Page 2 of 13



 1          3.      Defendant ARIA RESORT & CASINO, LLC (hereinafter referred to as “Defendant”

 2   or “Aria Resort & Casino”) was and is a Nevada limited-liability corporation licensed and doing

 3   business in Nevada.

 4          4.      Aria Resort & Casino was, at all relevant times, Daniels’ employer, as that phrase

 5   is defined in the Fair Labor Standards Act (“FLSA”).

 6          5.      Aria Resort & Casino is an “enterprise” as defined in the FLSA at 29 U.S.C. §

 7   203(r)(1). Further, Aria Resort & Casino is an “enterprise engaged in commerce or in the

 8   production of good for commerce” as defined in the FLSA at 29 U.S.C. § 203(s)(1)(A). Aria Resort

 9   & Casino has an annual gross volume of sales made or business done in excess of $500,000.00.

10          6.      The true names of Defendants DOES I through V and ROE CORPORATIONS I

11   through V, their citizenship and capacities, whether individual, corporate, associate, partnership,

12   or otherwise, are unknown to Plaintiff who therefore sues these Defendants by such fictitious

13   names. Plaintiff is informed and believes, and therefore alleges, that these Defendants were

14   individuals who were in some manner negligent towards Plaintiff, acted wrongfully and illegally

15   towards Plaintiff, caused injury to Plaintiff, and otherwise damaged Plaintiff. Plaintiff is further

16   informed and believes, and therefore alleges, that each of these Defendants are or may be legally

17   responsible for the events referred to in this action and other events not mentioned in this action,

18   and caused damages to Plaintiff including, but not limited to, causing Plaintiff to not be paid their

19   lawful wages and tips. Plaintiff will ask leave of this Court to amend the Complaint to insert the

20   true names and capacities of such Defendants when the same have been ascertained, and to join

21   them in this action together with the proper charges and allegations.

22          7.      Daniels has satisfied all administrative and jurisdictional conditions precedent to

23   filing this Complaint.

24          8.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

25   1331 and 1343(3) as the controversy arises under the laws of the United States. Specifically, the

26   claims arise under the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et. seq.

27          9.      Venue is proper in the District of Nevada because Defendant conducts business

28                                              Page 2 of 13
                                                                               Rempfer Mott Lundy, PLLC
                                                                               10091 Park Run Dr., Ste. #200
                                                                               Las Vegas, NV 89145-8868
                                                                               (702) 825-5303; fax (702) 8254413
                                                                               Info@rmllegal.com
     Case 2:20-cv-00453-GMN-DJA Document 1 Filed 03/04/20 Page 3 of 13



 1   and maintains offices in Clark County, Nevada, and the alleged unlawful employment practices

 2   were committed in Clark County, Nevada.

 3                                        FACTUAL ALLEGATIONS

 4          10.     Lisa Daniels’ employment with Aria Resort & Casino commenced on or about

 5   December 13, 2012. Daniels remained an employee of Aria Resort & Casino until her retirement

 6   in 2019.

 7          11.     Daniels was employed as a Slot Guest Service Representative.

 8          12.     In that position, Daniels earned $17.84 per hour plus tips.

 9          13.     Daniels’ tips were subject to Aria Resort & Casino’s tip pooling policy.

10          14.     Aria Resort & Casino defines “tip” as, “any money, whether coin, cash, casino

11   chips, sports book tickets, or EZ pay tickets extended to an employee due to contacts made

12   through his or her job.”

13          15.     Aria Resort & Casino’s tip pooling policies, practices, and procedures provide that

14   slot department personnel, including Slot Guest Service Representatives and High Limit Cashiers,

15   are to deposit their tips in the “tip box” at the end of each shift. Then, at the end of each week,

16   tips are counted and individual tip shares are calculated. Tips are then distributed to each tip

17   pooling member’s locker.

18          16.     From the time Daniels started working at Aria Resort & Casino through the end of

19   2018, the tip pool for the slot department included Slot Guest Services Representatives, High

20   Limit Cashiers, as well as Slot Supervisors, Slot Shift Managers, and Slot Assistant Shift Managers.

21          17.     In March 2018, the Fair Labor Standards Act was amended to explicitly prohibit tip

22   sharing with managers and supervisors.

23          18.     Specifically, 29 U.S.C. § 203(m)(2)(B) was amended to read, “An employer may not

24   keep tips received by its employees for any purposes, including allowing managers or supervisors

25   to keep any portion of employees’ tips, regardless of whether or not the employer takes a tip

26   credit.”

27          19.     Nevertheless, Aria Resort & Casino continued to permit Slot Supervisors, Slot Shift

28                                              Page 3 of 13
                                                                              Rempfer Mott Lundy, PLLC
                                                                              10091 Park Run Dr., Ste. #200
                                                                              Las Vegas, NV 89145-8868
                                                                              (702) 825-5303; fax (702) 8254413
                                                                              Info@rmllegal.com
     Case 2:20-cv-00453-GMN-DJA Document 1 Filed 03/04/20 Page 4 of 13



 1   Managers, and Slot Assistant Shift Managers (hereinafter referred to as “Managers” and

 2   “Supervisors”) to continue participating in the tip pool through the end of 2018.

 3          20.     These Managers and Supervisors were “managers” and “supervisors,” as those

 4   terms are used and defined in the Fair Labor Standards Act. Specifically, these Managers and

 5   Supervisors: (1) customarily and regularly directed the work of at least two or more other full-

 6   time employees or their equivalent; (2) had primary duties that involved the management of Aria

 7   Resort & Casino’s slot department; (3) had authority to hire or fire other employees; and (4)

 8   suggestions and recommendations regarding the hiring, firing, advancement, promotion, or

 9   other changes in status of employment were given particular weight by Aria Resort & Casino.

10          21.     From March 2018 through December 2018, approximately 67 individual Slot

11   Department employees participated in the Slot Department tip pool.

12          22.     Approximately 45 of the 67 employees were Slot Guest Service Representatives

13   and High Limit Cashiers who were properly included in the tip pool within the 2018 Amendment

14   to section 29 U.S.C. § 203(m)(2)(B) of the FLSA.

15          23.     Approximately 22 of the 67 employees were Managers and Supervisors who

16   should not have been included in the tip pool pursuant to the 2018 Amendment to section 29

17   U.S.C. § 203(m)(2)(B) of the FLSA.

18          24.     In October 2018, Aria Resort & Casino began to re-classify Managers and

19   Supervisors as “Slot II’s.” Managers and Supervisors newly-classified as Slot II’s were prohibited

20   from participating in the Slot Department tip pool.

21          25.     However, pre-existing Slot II’s continued to be included in the Slot Department tip

22   pool through the rest of 2018.

23          26.     Beginning in January 2019, Aria Resort & Casino amended its tip pool policies,

24   practices, and procedures to prohibit all Managers, Supervisors, and Slot II’s from participating

25   in the Slot Department tip pool.

26          27.     29 U.S.C. § 216(b) provides, in pertinent part, “Any employer who violates section

27   203(m)(2)(B) of this title shall be liable to the employee or employees affected in the amount of

28                                             Page 4 of 13
                                                                             Rempfer Mott Lundy, PLLC
                                                                             10091 Park Run Dr., Ste. #200
                                                                             Las Vegas, NV 89145-8868
                                                                             (702) 825-5303; fax (702) 8254413
                                                                             Info@rmllegal.com
     Case 2:20-cv-00453-GMN-DJA Document 1 Filed 03/04/20 Page 5 of 13



 1   the sum of any tip credit taken by the employer and all such tips unlawfully kept by the employer,

 2   and in an additional equal amount as liquidated damages.”

 3           28.      Daniels, and all others similarly situated, is entitled to receive those tips which

 4   were improperly withheld by Aria Resort & Casino and distributed to Managers and Supervisors

 5   following the March 2018 amendment to the FLSA, along with liquidated damages and attorneys’

 6   fees.

 7           29.      Daniels estimates that from March 2018 through December 2018 each tip pool

 8   participant’s share totaled approximately $29,698.00. Daniels estimates the following weekly

 9   distributions:

10                    a.     March 27, 2018 - $782

11                    b.     April 3, 2018 - $413

12                    c.     April 10, 2018 - $433

13                    d.     April 17, 2018 - $757

14                    e.     April 24, 2018 - $890

15                    f.     May 1, 2018 - $981

16                    g.     May 8, 2018 - $752

17                    h.     May 15, 2018 - $669

18                    i.     May 22, 2018 - $673

19                    j.     May 29, 2018 - $644

20                    k.     June 5, 2018 - $704

21                    l.     June 12, 2018 - $1,091

22                    m.     June 19, 2018 - $654

23                    n.     June 26, 2018 - $732

24                    o.     July 3, 2018 - $619

25                    p.     July 10, 2018 - $811

26                    q.     July 17, 2018 - $482

27                    r.     July 24, 2018 - $475

28                                                 Page 5 of 13
                                                                               Rempfer Mott Lundy, PLLC
                                                                               10091 Park Run Dr., Ste. #200
                                                                               Las Vegas, NV 89145-8868
                                                                               (702) 825-5303; fax (702) 8254413
                                                                               Info@rmllegal.com
     Case 2:20-cv-00453-GMN-DJA Document 1 Filed 03/04/20 Page 6 of 13



 1                 s.     July 31, 2018 - $916

 2                 t.     August 7, 2018 - $853

 3                 u.     August 14, 2018 - $463

 4                 v.     August 21, 2018 - $744

 5                 w.     August 28, 2018 - $715

 6                 x.     September 4, 2018 - $516

 7                 y.     September 11, 2018 - $710

 8                 z.     September 18, 2018 - $907

 9                 aa.    September 25, 2018 - $758

10                 bb.    October 2, 2018 - $711

11                 cc.    October 9, 2018 - $556

12                 dd.    October 16, 2018 - $789

13                 ee.    October 23, 2018 - $1,127

14                 ff.    October 30, 2018 - $742

15                 gg.    November 6, 2018 - $1,156

16                 hh.    November 13, 2018 - $534

17                 ii.    November 20, 2018 - $732

18                 jj.    November 27, 2018 - $775

19                 kk.    December 4, 2018 - $1,357

20                 ll.    December 11, 2018 - $955

21                 mm.    December 18, 2018 - $562

22                 nn.    December 25, 2018 - $558

23          30.    That $29,698.00 tip share amount gets multiplied by the 22 Managers and

24   Supervisors who were improperly included in the Slot Department tip pool to come up with the

25   total amount of improperly withheld tips: $653,356.00.

26          31.    Finally, when $653,356.00 is divided among the 45 slot personnel employees who

27   were properly part of the tip pool, we see that each potential class member is owed

28                                           Page 6 of 13
                                                                        Rempfer Mott Lundy, PLLC
                                                                        10091 Park Run Dr., Ste. #200
                                                                        Las Vegas, NV 89145-8868
                                                                        (702) 825-5303; fax (702) 8254413
                                                                        Info@rmllegal.com
     Case 2:20-cv-00453-GMN-DJA Document 1 Filed 03/04/20 Page 7 of 13



 1   approximately $14,519.02, exclusive of liquidated damages and other damages available to

 2   Plaintiff within the FLSA. This amount may be adjusted up or down depending on the individual’s

 3   hours worked during the relevant period.

 4          32.     Aria Resort & Casino possesses evidence reflecting the precise number of hours

 5   worked, as well as records demonstrating the precise amount of individuals’ tip shares.

 6          33.     To the extent these records are unavailable, Daniels, and all others similarly

 7   situated, may prove the hours they worked solely by their testimony. The burden then shifts to

 8   Defendant to disprove Daniels’, and all others similarly situated, testimony.

 9          34.     All employers, including Defendant, are subject to the record keeping

10   requirements imposed by 29 C.F.R. § 516.2 and 29 U.S.C. §§ 211 and 216.

11          35.     Defendant has failed to make, keep, and preserve these records regarding

12   Plaintiff, and all others similarly situated, in violation of 29 C.F.R. § 516.2 and 29 U.S.C. §§ 211

13   and 216.

14                                  COLLECTIVE ACTION ALLEGATIONS

15          36.     Plaintiff brings this action on behalf of others similarly situated as a collective

16   action pursuant to 29 U.S.C. § 216(b).

17          37.     The statute of limitations under the FLSA is 3 years for willful violations.

18          38.     The Class is defined as follows: All persons who were employed by Defendant as

19   Slot Guest Services Representatives, High Limit Cashiers, “Slot I’s,” or Slot Department personnel

20   who received tip shares from Defendant from March 2018 through December 2018.

21          39.     Plaintiff will fairly and adequately represent and protect the interests of the class

22   and has retained counsel with experience litigating such claims.

23          40.     A collective action suit, such as this, is superior to other available means for fair

24   and efficient adjudication of this lawsuit. The damages suffered by individual members of the

25   class may be relatively small when compared to the expense and burden of litigation, making it

26   virtually impossible for members of the class to individually redress the wrongs done to them.

27          41.     Furthermore, even if members of the class could afford individual litigation against

28                                              Page 7 of 13
                                                                               Rempfer Mott Lundy, PLLC
                                                                               10091 Park Run Dr., Ste. #200
                                                                               Las Vegas, NV 89145-8868
                                                                               (702) 825-5303; fax (702) 8254413
                                                                               Info@rmllegal.com
     Case 2:20-cv-00453-GMN-DJA Document 1 Filed 03/04/20 Page 8 of 13



 1   Aria Resort & Casino, it could and would be unduly burdensome to the judicial system. The

 2   collective action is, therefore, the most efficient method by which to resolve these claims.

 3          42.     With regard to the conditional certification mechanism under the FLSA, Plaintiff is

 4   similarly situated to those she seeks to represent for the following reasons, among others:

 5                  a.     Defendant employed Plaintiff as a Slot Guest Service Representative.

 6                         Plaintiff, and those similarly situated, was subject to Defendant’s Slot

 7                         Department tip pool policies, practices, and procedures. In March 2018,

 8                         the FLSA was amended to explicitly prohibit managers and supervisors

 9                         from receiving any portion of an employee’s tips. Nevertheless, from

10                         March 2018 through December 2018, Defendant improperly withheld

11                         portions of Plaintiff’s, and those similarly situated, tips and distributed

12                         them to managers and supervisors in violation of the FLSA, 29 U.S.C. §

13                         203(m)(2)(B). Plaintiff, and those similarly situated, suffered damages as a

14                         result of Defendant’s illegal tip pool policy.

15                  b.     Plaintiff’s situation is similar to those she seeks to represent because

16                         Defendant improperly withheld portions of Plaintiff’s, and those similarly

17                         situated, tips and distributed them to managers and supervisors pursuant

18                         to a uniform policy, plan, and practice.

19                  c.     Common questions of fact and law include, but are not limited, to the

20                         following: (1) Whether Defendant employed Plaintiff, and those similarly

21                         situated, within the meaning of the applicable provisions of the FLSA; (2)

22                         Whether Plaintiff, and those similarly situated, were subjected, or forced

23                         to comply with, a uniform policy, plan, and practice whereby Defendant

24                         withheld portions of Plaintiff’s, and those similarly situated, tips and

25                         distributed them to managers and supervisors in violation of the FLSA, 29

26                         U.S.C. § 203(m)(2)(B); (3) Whether Defendant knowingly failed to maintain

27                         and preserve accurate and true records of all hours worked and wages

28                                             Page 8 of 13
                                                                             Rempfer Mott Lundy, PLLC
                                                                             10091 Park Run Dr., Ste. #200
                                                                             Las Vegas, NV 89145-8868
                                                                             (702) 825-5303; fax (702) 8254413
                                                                             Info@rmllegal.com
     Case 2:20-cv-00453-GMN-DJA Document 1 Filed 03/04/20 Page 9 of 13



 1                           earned by Plaintiff, and those similarly situated; (4) Whether Plaintiff, and

 2                           those similarly situated, sustained damages and, if so, what is the proper

 3                           measure of them.

 4                  d.       Upon information and believe, Defendant employs, and employed, in

 5                           excess of 40 qualifying Slot Guest Service Representatives, High Limit

 6                           Cashiers, Slot I’s, and Slot Department personnel within the applicable

 7                           statute of limitations.

 8                  e.       Defendant knew or should have known its policies, practices, and

 9                           procedures alleged herein were unlawful and that it owed employees this

10                           money, and have willfully failed to pay its employees properly. Defendant

11                           is a sophisticated corporate entity with in-house attorneys and retained

12                           counsel whose job it is to keep the company in compliance with the law.

13                           Moreover, Plaintiff notified her superiors of the 2018 Amendment to the

14                           FLSA. Nevertheless, Defendant continued to violate the law and refused to

15                           pay Plaintiff, and those similarly situated, for the improperly withheld tips.

16                           Defendant’s failure to pay Plaintiff, and those similarly situated, for such

17                           improper tip withholdings prior to the initiation of this action represents

18                           willful conduct on the part of the Defendant. Defendant’s actions and

19                           omissions giving rise to this complaint were thus not in good faith and were

20                           not based upon an informed, reasonable belief that Defendant’s behavior

21                           was lawful.

22          43.     Notice of the pendency and any resolution of these actions can be provided to

23   Collective Action members by email, mail, print, or internet publications.

24                                             FIRST CLAIM FOR RELIEF

25   Violations of the Fair Labor Standards Act, 29 U.S.C. § 201, et. seq. – Improperly Withheld Tips

26                       (Individually and On Behalf of All Others Similarly Situated)

27          44.     Plaintiff incorporates by reference the balance of the Complaint as though set

28                                               Page 9 of 13
                                                                                Rempfer Mott Lundy, PLLC
                                                                                10091 Park Run Dr., Ste. #200
                                                                                Las Vegas, NV 89145-8868
                                                                                (702) 825-5303; fax (702) 8254413
                                                                                Info@rmllegal.com
     Case 2:20-cv-00453-GMN-DJA Document 1 Filed 03/04/20 Page 10 of 13



 1    forth fully in this claim for relief.

 2            45.     In March 2018, the FLSA at 29 U.S.C. § 203(m)(2)(B) was amended as follows, “An

 3    employer may not keep tips received by its employees for any purposes, including allowing

 4    managers or supervisors to keep any portion of employees’ tips, regardless of whether or not the

 5    employer takes a tip credit.”

 6            46.     29 U.S.C. § 216(b) provides, in pertinent part, “Any employer who violates section

 7    203(m)(2)(B) of this title shall be liable to the employee or employees affected in the amount of

 8    the sum of any tip credit taken by the employer and all such tips unlawfully kept by the employer,

 9    and in an additional equal amount as liquidated damages.”

10            47.     This claim arises from Defendant’s violation of the FLSA, 29 U.S.C. § 201, et. seq.,

11    for its improper withholding of Plaintiff’s, and those similarly situated, tips and distribution of the

12    same to managers and supervisors.

13            48.     At all material times hereto, Plaintiff, and those similarly situated, was employed

14    by Defendant as an “employee,” as defined in the FLSA at 29 U.S.C. § 203(e)(1).

15            49.     Daniels was employed as a Slot Guest Service Representative.

16            50.     In that position, Daniels earned $17.84 per hour plus tips.

17            51.     Daniels’ tips were subject to Aria Resort & Casino’s tip pooling policy.

18            52.     Aria Resort & Casino defines “tip” as, “any money, whether coin, cash, casino

19    chips, sports book tickets, or EZ pay tickets extended to an employee due to contacts made

20    through his or her job.”

21            53.     Aria Resort & Casino’s tip pooling policies, practices, and procedures provide that

22    slot department personnel, including Slot Guest Service Representatives and High Limit Cashiers,

23    are to deposit their tips in the “tip box” at the end of each shift. Then, at the end of each week,

24    tips are counted and individual tip shares are calculated. Tips are then distributed to each tip

25    pooling member’s locker.

26            54.     From the time Daniels started working at Aria Resort & Casino through the end of

27    2018, the tip pool for the slot department included Slot Guest Services Representatives, High

28                                               Page 10 of 13
                                                                                 Rempfer Mott Lundy, PLLC
                                                                                 10091 Park Run Dr., Ste. #200
                                                                                 Las Vegas, NV 89145-8868
                                                                                 (702) 825-5303; fax (702) 8254413
                                                                                 Info@rmllegal.com
     Case 2:20-cv-00453-GMN-DJA Document 1 Filed 03/04/20 Page 11 of 13



 1    Limit Cashiers, as well as Slot Supervisors, Slot Shift Managers, and Slot Assistant Shift Managers.

 2           55.     In March 2018, the Fair Labor Standards Act was amended to explicitly prohibit tip

 3    sharing with managers and supervisors.

 4           56.     Specifically, 29 U.S.C. § 203(m)(2)(B) was amended to read, “An employer may not

 5    keep tips received by its employees for any purposes, including allowing managers or supervisors

 6    to keep any portion of employees’ tips, regardless of whether or not the employer takes a tip

 7    credit.”

 8           57.     Nevertheless, Aria Resort & Casino continued to permit Slot Supervisors, Slot Shift

 9    Managers, and Slot Assistant Shift Managers (hereinafter referred to as “Managers” and

10    “Supervisors”) to continue participating in the tip pool through the end of 2018.

11           58.     These Managers and Supervisors were “managers” and “supervisors,” as those

12    terms are used and defined in the Fair Labor Standards Act. Specifically, these Managers and

13    Supervisors: (1) customarily and regularly directed the work of at least two or more other full-

14    time employees or their equivalent; (2) had primary duties that involved the management of Aria

15    Resort & Casino’s slot department; (3) had authority to hire or fire other employees; and (4)

16    suggestions and recommendations regarding the hiring, firing, advancement, promotion, or

17    other changes in status of employment were given particular weight by Aria Resort & Casino.

18           59.     From March 2018 through December 2018, approximately 67 individual Slot

19    Department employees participated in the Slot Department tip pool.

20           60.     Approximately 45 of the 67 employees were Slot Guest Service Representatives

21    and High Limit Cashiers who were properly included in the tip pool within the 2018 Amendment

22    to section 29 U.S.C. § 203(m)(2)(B) of the FLSA.

23           61.     Approximately 22 of the 67 employees were Managers and Supervisors who

24    should not have been included in the tip pool pursuant to the 2018 Amendment to section 29

25    U.S.C. § 203(m)(2)(B) of the FLSA.

26           62.     In October 2018, Aria Resort & Casino began to re-classify Managers and

27    Supervisors as “Slot II’s.” Managers and Supervisors newly-classified as Slot II’s were prohibited

28                                              Page 11 of 13
                                                                               Rempfer Mott Lundy, PLLC
                                                                               10091 Park Run Dr., Ste. #200
                                                                               Las Vegas, NV 89145-8868
                                                                               (702) 825-5303; fax (702) 8254413
                                                                               Info@rmllegal.com
     Case 2:20-cv-00453-GMN-DJA Document 1 Filed 03/04/20 Page 12 of 13



 1    from participating in the Slot Department tip pool.

 2            63.    However, pre-existing Slot II’s continued to be included in the Slot Department tip

 3    pool through the rest of 2018.

 4            64.    Beginning in January 2019, Aria Resort & Casino amended its tip pool policies,

 5    practices, and procedures to prohibit all Managers, Supervisors, and Slot II’s from participating

 6    in the Slot Department tip pool.

 7            65.    29 U.S.C. § 216(b) provides, in pertinent part, “Any employer who violates section

 8    203(m)(2)(B) of this title shall be liable to the employee or employees affected in the amount of

 9    the sum of any tip credit taken by the employer and all such tips unlawfully kept by the employer,

10    and in an additional equal amount as liquidated damages.”

11            66.    Daniels, and all others similarly situated, is entitled to receive those tips which

12    were improperly withheld by Aria Resort & Casino and distributed to Managers and Supervisors

13    following the March 2018 amendment to the FLSA, along with liquidated damages and attorneys’

14    fees.

15            67.    Daniels estimates that she, and all others similarly situated, are owed

16    approximately $14,519.02 each, exclusive of liquidated damages and other damages available to

17    Plaintiff within the FLSA. This amount may be adjusted up or down depending on the individual’s

18    hours worked during the relevant period.

19            68.    Defendant’s unlawful conduct has been widespread, repeated, willful, and done

20    as part of common policies, practices, and procedures. Defendant knew or should have known

21    its policies alleged herein were unlawful and that it owed employees this money, and have

22    willfully failed to pay its employees properly. Defendant’s actions and omissions giving rise to this

23    complaint were thus not in good faith and were not based upon an informed, reasonable belief

24    that Defendant’s behavior was lawful.

25            69.    Plaintiff demands for herself, and for all others similarly situated, that Defendant

26    pay Plaintiff, and all others similarly situated, an amount equal to the amount of tips unlawfully

27    withheld during the relevant time period alleged herein, together with liquidated damages,

28                                              Page 12 of 13
                                                                                Rempfer Mott Lundy, PLLC
                                                                                10091 Park Run Dr., Ste. #200
                                                                                Las Vegas, NV 89145-8868
                                                                                (702) 825-5303; fax (702) 8254413
                                                                                Info@rmllegal.com
     Case 2:20-cv-00453-GMN-DJA Document 1 Filed 03/04/20 Page 13 of 13



 1    attorneys’ fees, costs, and interest as provided by law.

 2                                               PRAYER FOR RELIEF

 3            WHEREFORE, Plaintiff prays for relief as follows:

 4            1.      For an order conditionally certifying this action under the FLSA and providing

 5                    notice to all potential members of the Class so they may participate in this lawsuit;

 6            2.      For an order appointing Plaintiff as Representative of the Class and her counsel as

 7                    Class Counsel;

 8            3.      All wages, tips, and amounts due Plaintiff within the FLSA, including those sums

 9                    alleged to have been improperly withheld or not paid, tips which were withheld

10                    from Plaintiff and distributed to managers and supervisors in violation of 29 U.S.C.

11                    § 203(m)(2)(B);

12            4.      Liquidated damages pursuant to 29 U.S.C. § 216(b);

13            5.      Reasonable attorneys’ fees and costs incurred in filing this action;

14            6.      For pre-judgment and post-judgment interest, as provided by law, and

15            7.      Such other relief the Court deems just.

16                                                 JURY DEMAND

17            Pursuant to the Seventh Amendment to the Constitution of the United States, as well as

18    Article 1, Section 3 of the Constitution of the State of Nevada, Plaintiff hereby demands a jury

19    trial for each of her claims for relief.

20            Dated: Wednesday, March 4, 2020.

21                                                          REMPFER MOTT LUNDY, PLLC

22
                                                            /s/ Joseph N. Mott
23
                                                            Joseph N. Mott
24                                                          Nevada Bar No. 12455
                                                            Scott E. Lundy
25                                                          Nevada Bar No. 14235
                                                            Attorneys for Plaintiff
26
                                                            LISA DANIELS
27

28                                                 Page 13 of 13
                                                                                Rempfer Mott Lundy, PLLC
                                                                                10091 Park Run Dr., Ste. #200
                                                                                Las Vegas, NV 89145-8868
                                                                                (702) 825-5303; fax (702) 8254413
                                                                                Info@rmllegal.com
